DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 26 April 2021 has been entered.
Claims 30 and 31 are new.  Claims 1-16 and 29-31 are pending examination.
Claim Objections
Claim 31 is objected to because of the following informalities:  Line 9 of claim 31 requires “molecular weights ranging from 10kDa to 600kDA.”  The units of “kDA” after 600 should read “kDa”  Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, the recitation “all or substantially all of an external surface of the food composition is coated with the silk fibroin, the silk fibroin coating being comprises of sil fibroin fragments with molecular weight ranging from 10kDa-600kDA [sic] and the thickness of the external surface being comprises of a single layer of at least 12 nm and no more than about 180um,” renders the claim indefinite.  It is not clear if the external surface of the food composition is at least 12 nm and no more than about 180 µm or if the silk fibroin coating on external surface of the food composition has the claimed thickness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Omenetto et al. (WO 2015/134865).
Regarding claims 1, 11, 16 and 30, Omenetto et al. disclose a perishable food product including fresh fruits and vegetables, meat products, grains, nuts, dairy products, beverages or processed foods comprising a protein-based coating material (i.e. silk fibroin) ([0028]-[0030], [0043]-[0050]).  Omenetto et al. disclose that the silk fibroin coating material is prepared as an aqueous (i.e. water) solution with the silk fibroin dissolved therein ([0092]).  
Omenetto et al. disclose wherein the solution with the silk fibroin dissolved therein has a final concentration of about 0.1 to 20% by weight ([0092]).  
Omenetto et al. disclose that the protein (i.e. peptides) used for a coating material has an average molecular weight ranging between about 50 kDa and about 400 kDa ([0042]).   In this case, the phrase “about 400 kDa” is interpreted to include values above and below 400 kDa. 
Here, Omenetto et al. clearly disclose a range overlapping with the claimed range of 10 kDa-600 kDa (claim 16).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP §2144.05 I).  While Omenetto et al. does not precisely disclose the claimed ratio of silk fibroin fragments, given 
Regarding claims 2 and 3, Omenetto et al. disclose all of the claim limitations as set forth above.  Omenetto et al. disclose coating the perishable food products with the aqueous solution comprising silk fibroin ([0094]).  Omenetto et al. disclose that the coating may be carried out by any suitable means including dip-coating, spray-coating, or brushing on ([0094]).  
Regarding claim 4, Omenetto et al. disclose all of the claim limitations as set forth above.  Omenetto et al. disclose a perishable food product, including beverages, wherein at least part of which is in contact with a biopolymer-based coating material ([0029], claim 31).  
Given Omenetto et al. disclose wherein the perishable food product is a beverage, it necessarily follows that the silk fibroin, when deposited, would be mixed into the beverage to some extent.
Regarding claim 5, Omenetto et al. disclose all of the claim limitations as set forth above.  Omenetto et al. also disclose embodiments wherein the coating is not annealed (i.e. optionally annealed, crossed-linked, or both – [[0095]).
Regarding claim 6, Omenetto et al. disclose all of the claim limitations as set forth above.  Omenetto et al. disclose wherein the coating completely ensheathe all surfaces of the perishable food product ([0102]).
claim 7, Omenetto et al. disclose all of the claim limitations as set forth above.  Omenetto et al. also disclose wherein the silk fibroin coating is air dried post-deposition (regarding strawberries, dried by hanging them from the peduncle for 4 hours at 22ºC, 38% RH-[0095], [0118]).
Regarding claims 8 and 9, Omenetto et al. disclose all of the claim limitations as set forth above.  Omenetto et al. disclose that the silk fibroin coating may be deposited in one or more layers wherein a layer of the coating may be of any suitable thickness, for example, between 0.1 µm and 1 mm ([0101]).
Regarding claim 10, Omenetto et al. disclose all of the claim limitations as set forth above.  Omenetto et al. disclose the silk fibroin coating provides a barrier between the perishable food product and microbes and enhances preservation of the perishable food product that is susceptible to decay caused by bacteria (i.e. slows microbial growth on the perishable food product –[0006], [0073]).  
Regarding claims 12-14, Omenetto et al. disclose all of the claim limitations as set forth above.  Omenetto et al. also disclose the silk fibroin coating material may comprise one or more additives wherein the additives may include a vitamin, a sugar, an antimicrobial agent, a nutraceutical agent, a flavoring, a fragrance, a color, a plasticizer, or a humectant ([0062]-[0067]).
Regarding claim 15, Omenetto et al. disclose all of the claim limitations as set forth above.  Omenetto et al. disclose that the silk fibroin coating provides an effective barrier to gas transport, such as oxygen (i.e. alters gas transport properties within the food composition [0132]).  Moreover, Omenetto et al. disclose that the silk fibroin coating material can 
Regarding claim 29, Omenetto et al. disclose all of the claim limitations as set forth above.  Omenetto et al. disclose that the silk fibroin coating may be deposited in one or more layers wherein a layer of the coating may be of any suitable thickness, for example, between 0.1 µm and 1 mm ([0101]).
Regarding claim 31, Omenetto et al. disclose a perishable food product including fresh fruits and vegetables, meat products, grains, nuts, dairy products, beverages or processed foods comprising a protein-based coating material (i.e. silk fibroin) ([0028]-[0030], [0043]-[0050]).  Omenetto et al. disclose that the silk fibroin coating material is prepared as an aqueous (i.e. water) solution with the silk fibroin dissolved therein ([0092]).  
Omenetto et al. disclose wherein the solution with the silk fibroin dissolved therein has a final concentration of about 0.1 to 20% by weight ([0092]).  
Omenetto et al. disclose that the protein (i.e. peptides) used for a coating material has an average molecular weight ranging between about 50 kDa and about 400 kDa ([0042  In this case, the phrase “about 400 kDa” is interpreted to include values above and below 400 kDa. 
Here, Omenetto et al. clearly disclose a range overlapping with the claimed range of 10 kDa-600 kDa (claim 16).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP §2144.05 I).  While Omenetto et al. does not precisely disclose the claimed ratio of silk fibroin fragments, given Omenetto et al. disclose silk fibroin peptides having an average molecular weight ranging between about 50 kDa and about 400 kDa, it would have been obvious to one of ordinary skill in the art to have selected any range including between 0.1% and 10% of the silk fibroin fragments 
Omenetto et al. disclose that the silk fibroin coating can be deposited on the perishable food product by any suitable means, including spray coating ([0094]).  Omenetto et al. disclose a layer of the coating may be of any suitable thickness including between about 0.1 µm and about 1 mm (i.e. 1000 µm) ([0101]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP §2144.05 I).  
Response to Arguments
Applicants’ arguments filed 26 April 2021 have been fully considered but they are not persuasive. 
Applicants submit “Applicant’s amendment of claim 1 and 10% of the silk fibroin fragments within the silk fibroin solution has a molecular weight of over 400 kDa” overcomes Omenetto’s teaching on its own.
Omenetto et al. disclose that the protein (i.e. peptides) used for a coating material has an average molecular weight ranging between about 50 kDa and about 400 kDa ([0042]).   In this case, the phrase “about 400 kDa” is interpreted to include values above and below 400 kDa.  The person of ordinary skill in the art would realize the silk fibroin solution of Omenetto et al. could comprises fragments have a molecular weight slightly above 400 kDa.
Applicants submit “the Office provided no reasoning or rationale for why a person of ordinary skill in the art reading Omenetto’s broad, nonspecific average molecular weight range would have successfully arrived” at the specific claimed molecular weight ranges and ratios.  Applicants argue “[i]n line with the court’s holding in Genetics Institute, Omenetto’s broad range numerous possible combinations and, accordingly, would not invite routine experimentation for optimization.”
Here, it is not clear the range of about 50 kDa to about 400 kDa is so broad as to encompass the numerous combinations similar to in Genetic Institute wherein 68,000 protein variants were encompassed by the claims.  The Examiner does not suggest “routine experimentation for optimization” but rather, it would have been obvious to have used any combination of silk fibroin fragment sizes within the range disclosed by Omenetto et al. and arrive at the present invention.     
Applicant also submit Omenetto does not appreciate the “unexpected benefits associated with the [claimed] composition” compared to Omenetto’s average molecular weight.  Applicants submit “one of ordinary skill would have readily appreciated the importance of the claimed ranges of silk fibroin fragments, as amended, in the context of the claimed invention.”  Applicants submit “Omenetto fails to appreciate or recognize either the criticality of Applicant’s claimed ranges or their specificity.”  
With respect to the Behrens Declaration, paragraph [15], Applicants find the “Low Molecular Weight control solution consisted of under 1% of silk fibroin fragments above 300 kDa and over 99% of fragments below 300 kDa” and “the High Molecular Weight control solution consisted of over 45% of silk fibroin fragments above 300 kDa and over 10% of fragments above 400 kDa.”  Applicants explain the claimed solution, as amended, differs meaningfully from the control solutions because it comprises “between 1-10% of the silk fibroin fragments within the silk fibroin solution has a molecular weight of over 400 kDa; and between 10-45% of the silk fibroin fragments within the silk fibroin solution has a molecular weight of over 300 kDa”

First, it is not clear that the molecular weight profiles of the High Molecular Weight control solution fall outside the claimed ranges.  Is the claimed value of 45% above 300 kDa different than a value of over 45%, for example 45.5%?  Is the claimed value of 10% over 400 kDA different than a value of over 10%, for example 10.05%.  Applicants have not described the the  high molecular weight formulation with a  high degree of specificity.
Second, the data is not commensurate in scope with, for example, claim1.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims (MPEP §716.02(d)).  The results represent one concentration of silk fibroin somewhere in the claimed range of between 0.1-25% (weight/volume), one type of solvent (claim 1 allows for any solvent), one method adding the silk fibroin, i.e. spray-coating (claim 1 allows for any method of adding), and four type of food products, i.e. avocado, spinach, almond and chocolate (claim 1 allows for any type of food composition, including a beverage, a dip such as hummus, a piece of meat such as a pork tenderloin).
Third, the data presented in the Declaration does not define the low molecular weight, high molecular weight and inventive compositions with any specificity.  For example, what is the molecular weight distribution of the silk fibroin fragments in the inventive solution?  Do 10% of the silk fibroin fragments have a molecular weight of over 400 kDa and 12% of the silk fibroin fragment have a molecular weight of over 300 kDa?
Applicants allege “[t]he foods discussed in the Declaration differ greatly; for example, the foods have different surface characteristics and range from produce to processed food.”  

Applicants submit “the claimed solution has also been optimized for real world usage, specifically with commercial spray-lines”  Applicants explain “the claimed solution provides for efficient spray and prevent clogging of commercial equipment used by farmers, growers, processors, and shippers” and the “High Molecular weight solution, on the other hand, clogs sprayers and inhibits film creation on food surfaces.”
The person of ordinary skill in the art would not find the noted effect of molecular weight on spray coating efficiency unexpected.  Applicants appear to equate the clogging of commercial spray coaters with molecular weight.  The skilled artisan might expect that as molecular weight of a polymer increases so does the chance of clogging a particular sized spray nozzle.  
Applicants argue the “alleged rejection is, accordingly, based on impermissible hindsight.”  Applicants submit “[t]he Office identifies no reason, other than the invention, to allege that Omenetto discloses the specific claimed ratios of silk fibroin recited in the amended claims.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Omenetto et al. disclose the use of silk fibroin 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner




/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759